'y   ?'

     AO 245_8 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                       Page 1of1



                                          UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                         JUDGMENT IN A CRIMINAL CASE
                                                                                                           (For Offenses Committed On or After November I, 1987)
                                            v.

                     Jose Guadalupe Cardona-Espinosa                                                       Case Number: 3:19-mj-21780

                                                                                                           Ste£.hen Patrick White
                                                                                                           Defendant's Attorney


      REGISTRATION NO. 84955298

      THE DEFENDANT:
       [;gj pleaded guilty to count(s) 1 of Complaint
                                                   ~~~--'-~~~~~~~~~~~~~~~~~~~~~~~



          D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                    Nature of Offense                                                                                   Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                         1

          D The defendant has been found not guilty on count(s)
                                                                                                  ------~------------
          0 Count(s)                                                                                        dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                     ]& TIME SERVED                                                  D    --~--
                                                                                                                                                 days

           [;g] Assessment: $10 WAIVED                    [;gj Fine: WAIVED
          [;gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                             charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                        Wednesday, May 1, 2019
                          (,,.,~     (   ____ __,-
                                         .,.---~----)                                                   Date of Imposition of Sentence
                           ---- ·z____~_         ---···---->- ..

          Received   ~------~-~
                                                                              f'~tmED u-;:k.~l/:-;:;;f;f;;--;:f~=-:-=-c--=:--~-
                     DUSM
                                                                                                         HON01l4BL'E ROBERT N. BLOCK
                                                                               MAY 01 2019UNITEDlsTATESMAGISTRATEJUDGE
                                                                    CLERl<_,   l_l -:-;.   r::··:--i:-n.1c·r COURT
                                                             SOUT1-:·~::-:.;~ L·«·~, r.~:.c.·r CFC) .L!FORNIA
          Clerk's Office Copy                                B''f                                         r:n:-~PUTY                                    3: l 9-mj-21780
                                                                   ------·-·-- .. --·---·-·--·----- --
